FILED
                               NOT FOR PUBLICATION                            OCT 06 2010

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



OSIEL RODRIGUEZ,                                   No. 09-15482

                 Plaintiff - Appellant,            D.C. No. 1:08-cv-00332-GSA

  v.
                                                   MEMORANDUM *
J. KARGE, Captain; et al.,

                 Defendants - Appellees.



                      Appeal from the United States District Court
                          for the Eastern District of California
                      Gary S. Austin, Magistrate Judge, Presiding **

                            Submitted September 13, 2010 ***

Before:         SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Osiel Rodriguez, a federal prisoner, appeals pro se from the district court’s

judgment dismissing his action brought under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
                Rodriguez consented to the jurisdiction of the magistrate judge.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional violations arising from an electronic word search of his documents

and related claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We

affirm.

      The district court properly dismissed the Fourth Amendment claim alleging

that prison officials improperly conducted electronic word searches on documents

that Rodriguez drafted on a shared word processor because inmates have no

legitimate expectation of privacy in their prison cells or possessions. See Hudson

v. Palmer, 468 U.S. 517, 525-27 (1984).

      The district court properly dismissed the due process claims because

Rodriguez failed to allege facts showing how his placement in the Secure Housing

Unit or transfer to the Administrative Maximum facility imposed an atypical and

significant hardship on him in relation to the ordinary incidents of prison life. See

Wilkinson v. Austin, 545 U.S. 209, 223-34 (2005). Further, “inmates lack a

separate constitutional entitlement to a special prison grievance procedure.”

Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

      AFFIRMED.




                                           2                                    09-15482